Rrrz, Judge:
Tbe defendant, for tbe consideration of certain premiums to be regularly paid, issued a policy of insurance by wbicb it agreed to pay to one Frank Pickens tbe face value of tbe policy in case be was living at tbe end of twenty years from tbe date of issue, or to pay to bis beneficiary Susie Pickens, bis wife, an equal sum in case of bis death before tbe expiration of said twenty years Tbe premiums were regularly paid until tbe time of Pickens’ death. Some years after tbe issuance of tbe policy the insured was murdered by bis wife, tbe beneficiary therein. She was convicted of tbe crime and sentenced to the penitentiary for life. Shortly after tbe commission of tbe murder she assigned all of her right under tbe policy to 1). ~B. Daugherty and H. W. Shields. Pickens left no children surviving him, and owed no debts at tbe time of bis death. Tbe defendant company declined to pay tbe policy, either to tbe beneficiary, or to her assignees, or to tbe administrator of tbe estate of Pickens, and this suit was brought by tbe administrator to recover thereon, Tbe Court of Common Pleas rendered a judgment in favor of tbe defendant, and upon a writ of error to that judgment tbe Circuit Court of Cabell County reversed tbe same and rendered judgment for tbe plaintiff for tbe amount of tbe policy, to review wbicb this writ of error is prosecuted.
That Susie Pickens, tbe beneficiary, has no right to recover upon this policy of insurance can scarcely be doubted. Tbe liability of tbe company became fixed by tbe death of tbe insured, and this was brought about by tbe felonious act of tbe beneficiary. It would be monstrous for tbe courts to lend their aid to anyone for tbe purpose of enriching himself by tbe commission of murder, and to entertain suit on behalf of the beneficiary to recover upon this policy of insurance would be doing that *72very thing. It is against the policy of our law to reward one for the commission of crime, and whenever the effect of the enforcement of a right which one would otherwise have would be to give him an advantage by reason of his felonious act, the courts will decline to entertain it. This is well established by the authorities. New York Mutual Life Insurance Company v. Armstrong, 117 U. S. 591; Cooley’s Briefs on the Law of Insurance, 3153; 14 R. C. L. p. 1228, title “Insurance,” section 409, and authorities there cited. Nor can the assignees of the beneficiary stand on any higher ground than the beneficiary herself. At the time she made the assignment to them she had nothing to transfer. She had voluntarily placed herself in a status which disqualified her to be beneficiary under the policy. . Consequently the assignment to Daagherty and Shields was ineffectual to transfer any interest in the fund.
This denial of the right of the beneficiary or her assignees to recover under such circumstances is not, however, based upon lack of liability of the insurer to pay. The policy of insurance is not avoided for such cause by its express terms, and there is no reason why such an exception should be read into it when the interest of other parties is affected. This doctrine of public policy will not be carried by the courts any further than is necessary to prevent resort to them for the purpose of effecting a fraudulent purpose. It is not for the purpose of relieving the insurance company from liability, and if there is any person without fault who has a right to the benefit of the policy the same will be enforced. In other words, there is no condition in the policy avoiding it in case of the murder of the insured, and the liability of-the company is just the same where death is the result of murder as where it is produced by any other ca.use. The only difference is that in case the murderer is the beneficiary named in the policy he is denied recovery, not because the company is not liable, but because he has placed himself in such a position that he cannot invoke the aid of the courts. But does the fact that the beneficiary named in the policy cannot recover discharge the company from liability in a.ll cases? It is very generally held-that where the specific beneficiary named in a policy of life insurance dies the policy of insurance nevertheless *73remains in force, and recovery may be bad thereon by tbe personal representatives of tbe insured upon bis death for tbe benefit of bis estate. "Wbat is tbe effect wben tbe beneficiary by some act of bis puts' bimself in a position where be cannot invoke tbe aid of tbe courts to enforce bis claim ? lie forfeits bis right to claim tbe money to which be would otherwise be entitled. Tbe rule of public policy, as before stated, will not be extended further than is necessary to prevent' a felon from reaping benefit from bis crime, and it may be said that wben by this rule tbe murderer, who is tbe beneficiary, is deprived of bis right to recover, tbe doctrine is extended as far as is warranted. This would leave in tbe bands of tbe insurer a fund or estate created by tbe insured. Tbe insurance company is not entitled to it, and tbe party that tbe insured desired to have it cannot take it. He forfeited his right to it. What then is the result? Naturally it becomes tbe property of tbe estate of tbe insured, very much in the same way as an estate which is left by will to a particular devisee or legatee passes by tbe laws of descents and distributions upon the failure of such legatee, and it has been held that where a legatee in a will murders the testator, the legacy provided for him in the will will pass to the heirs of the testator under tbe statutes of descents and distributions. Riggs v. Palmer, 115 N. Y. 506, 5 L. R. A. 340. And it is likewise very uniformly held, and it occurs to us upon sound reason, that where tbe beneficiary in a policy of life insurance is denied tbe right of recovery upon grounds of public policy, a trust results in favor of the estate of the insured, and ordinarily the personal representative of the insured can maintain a suit to recover the fund for the benefit of that estate. Schmidt v. Northern Life Association, 112 Iowa 41, 51 L. R. A. 141; Cleaver v. Mutual Reserve Fund Life Association, L. R. 1 Q. B. 1892; New York Life Ins. Co. v. Davis, 96 Va. 737, 44 L. R. A. 305; Supreme Lodge Knights and Ladies of Honor v. Menkhausen, 209 Ill. 277, 65 L. R. A. 508; Sharpless v. Ancient Order of United Workmen, 135 Minn. 35, L. R. A. 1917 B, 670; McDonald v. Mutual Life Ins. Co., 178 Iowa 863, 160 N. W. 289; Equitable Life Assurance Society v. Weightman, (Okla.) 160 Pac. 629.
In this case, however, the defendant insists that the personal *74representative should not be allowed to recover for the reason that such recovery would be for the benefit of the murderess. The insured had no children, and his widow under the law of descents and distributions is the sole distributee of his personal estate. The fact that the courts will not on grounds of public policy permit her to bring suit to recover this fund does not bar her from taldng the estate of her deceased husband. Under our law there is no longer corruption of blood or forfeiture of estates upon conviction of crime, and there is no exception in our statutes of descents and distributions precluding one from inheriting' in a case like this. The laws governing the devolution of property are an expression of the public policy of the state contained in its constitution and legislative acts, and the courts are not justified in attaching to these acts exceptions or limitations which have not been placed thereon by the law-making bodies. It therefore follows that if the personal representative of the insured in this case is permitted to recover this fund, the beneficiary will accomplish by indirection that which she could not do directly. That the property of one who has been murdered will devolve upon the murderer where such is the course of distribution provided by law seems to be well settled in most of the American states. McAlister v. Fair, 72 Kansas 533, 3 L. R. A. (N. S.) 726 and note; Shellenberger v. Ransom, 41 Neb. 631, 25 L. R. A. 564 and note; Kuhn v. Kuhn, 125 Iowa, 449; Carpenter’s Appeal, 170 Pa. 203, 29 L. R. A. Owens, 100 N. C. 240; Ellerson v. Westcott, 148 N. Y. 149; Deem v. Millikin, 6 Ohio C. C. 357, affirmed on appeal, 53 Ohio State, 668.
Will the courts then allow themselves to be used for the purpose of bringing into existence an estate which will by operation of law devolve on one who because of his conduct is not'entitled to it? The administrator has no interest in the subject-matter. It is agreed here that the insured left no debts, and it follows that every dollar of the fund recovered by the administrator in his representative capacity must go to the murdress. The suit is simply in his name for the benefit of the one who felon-iously caused the insured’s death. The case of McDonald v. Mutual Life Ins. Company, 178 Iowa 863, 160 N. W. 289, is very much like this case in its facts. In that case the administrator *75of the insured brought the suit to recover on the policy of insurance. It appeared that the sole distributees of the insured’s estate were her father and mother, and that they had assisted in a criminal operation which produced her death. The court held that the administrator, if such facts were shown, would not be entitled to recover, for it would be for the benefit of those "who are by the public policy of the law denied such right. The theory relied upon to defeat recovery is substantially the same as that asserted in the cases of Dickinson v. Colliery Co., 71 W. Va. 325, and Swope v. Coal Co., 78 W. Va. 517. In those eases the basis of recovery was the wrongful employment of plaintiffs’ decedents, they being of an age which made their employment in mines a violation of the law. The liability of the defendant was sustained by the court in each case, but recovery was denied to the administrator, not because the defendant was not liable, but for the sole reason that the father, who in each case would have' been sole distributee of any recovery, procured the employment of the minor. Iiis act in securing his minor child to be employed in violation of law created a situation which rendered necessary the denial of a recovery because the party who would receive -it had forfeited his right thereto. There was no fault on the part of the one killed, and recovery would have been allowed but for the fact that the person who would cake the fund as sole distributee had united with the defendant in the commission of the wrongful act, and the court denied him the right to take advantage of his own wrong. The principle invoked here is the same as the. principle involved there. In some of the cases we have above cited permitting a recovery by the administrator of the insured, where the beneficiary had caused the death, it was suggested that part of the fund might go to the beneficiary under the law of descents and distributions, but that was held not to defeat recovery. That may be true where only part of the fund goes to the guilty party. It may be that the courts would not allow the innocent to be deprived of the property to which they are'entitled for the sole reason that to enforce their rights would also confer a benefit upon a guilty party. However, that question does not arise here, and we express no opinion thereon. We are of opinion, however, that where the guilty party would take the whole of the recov*76ery in ease one is allowed, the policy of onr law as effectually denies recovery as it would were the suit brought in the name of the guilty party himself.
It follows from what we have said that the judgment of the Circuit Court will be reversed, and the judgment of the Court of Common Pleas affirmed.

Reversed, and judgment of common pleas court affirmed.